United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2419
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Justin Charles Munson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: January 30, 2018
                              Filed: February 9, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

     Justin Munson directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pleaded guilty to attempting to manufacture


         1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
methamphetamine. His counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
substantively unreasonable. Munson has filed a pro se brief arguing that: the district
court lacked jurisdiction; he received ineffective assistance of counsel; his plea was
unknowing or involuntary; the district court erred in calculating the drug quantity
supporting his base offense level; and there was no evidence proving the
manufacturing element of the crime.

       To begin, we conclude that there is no merit to Munson’s contention that the
district court lacked jurisdiction. See 18 U.S.C. § 3231 (district courts have original
jurisdiction of all offenses against laws of United States); United States v. White
Horse, 316 F.3d 769, 772 (8th Cir. 2003) (subject-matter jurisdiction in every federal
criminal prosecution comes from § 3231). Next, we decline to consider Munson’s
ineffective-assistance-of-counsel claim on direct appeal. See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance
claims are usually best litigated in collateral proceedings, where record can be
properly developed).

       We also conclude that Munson’s assertion that his guilty plea was unknowing
or involuntary is not cognizable on direct appeal because he did not move in the
district court to withdraw his guilty plea. See United States v. Foy, 617 F.3d 1029,
1033-34 (8th Cir. 2010) (claim that plea was unknowing or involuntary is not
cognizable on direct appeal where defendant failed to move in district court to
withdraw guilty plea). We further conclude that his evidentiary argument was waived
by his valid guilty plea and, in any event, is contradicted by his statements at the plea
hearing. See United States v. Staples, 435 F.3d 860, 864 (8th Cir. 2006) (by entering
valid guilty plea, defendant waives all non-jurisdictional defects or errors); Nguyen
v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s representations
during plea-taking carry strong presumption of verity).



                                          -2-
       As to the sentencing arguments, we first conclude that Munson waived his
challenge to his base offense level by withdrawing his relevant objections to the
presentence report. See United States v. Stoney End of Horn, 829 F.3d 681, 687-88
(8th Cir. 2016) (where defendant withdrew objection to sentencing enhancement in
district court, claim of error on appeal was waived). We also conclude that the district
court did not impose a substantively unreasonable sentence. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (discussing appellate review
of sentencing decisions); see also United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014) (on appeal, within-Guidelines-range sentence may be presumed
reasonable).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal. Accordingly, the
judgment is affirmed, and counsel’s motion to withdraw is granted.
                       ______________________________




                                          -3-